IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-50677
                         Summary Calendar
                        __________________


BILLIE RAY BEESON,

                                     Plaintiff-Appellant,

versus

RONALD L. VALLADRES; MICHAEL F. MILLER;
WILLIAM H. BROOKS,

                                     Defendants-Appellees.



                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. A-95-CV-352
                         - - - - - - - - - -
                          December 21, 1995
Before KING, SMITH, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Texas prisoner Billie Ray Beeson alleges that members of the

Texas Board of Pardons and Paroles (Board) violated ex post facto

principles by extending the period between his parole

reconsideration hearings from one year to two years.    The change

in parole review procedures did not violate the Ex Post Facto

Clause.   See Allison v. Kyle, 66 F.3d 71, 74 (5th Cir. 1995).



     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                          No. 95-50677
                               -2-

     We decline to consider Beeson's arguments concerning the

merits of the Board's decision to deny him parole and the

handling of the case by the magistrate judge because Beeson did

not raise those issues in the district court.   Varnado v.

Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).

     AFFIRMED.